Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Provident Financial Services, Inc.: We consent to the use of our reports dated March 1, 2011, with respect to (i) the consolidated statements of financial condition of Provident Financial Services, Inc. and subsidiary (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2010, and (ii) the effectiveness of the Company’s internal control over financial reporting as of December 31, 2010, which reports appear in the December 31, 2010 Annual Report on Form 10-K of Provident Financial Services, Inc., incorporated by reference in the Post-Effective Amendment No. 1 to the
